United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Winston Salem, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0784
Issued: November 9, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 1, 2018 appellant filed a timely appeal from a November 30, 2017 merit decision
and a February 8, 2018 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.2
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish an
occupational disease causally related to the accepted factors of his federal employment; and
(2) whether OWCP properly denied appellant’s request for reconsideration of the merits of his
claim pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its February 8, 2018 decision.
The Board’s jurisdiction is limited to the evidence that was before OWCP at the time of its final decision. Therefore,
the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On October 5, 2017 appellant, then a 49-year-old sales and service associate
(SSA)/distribution clerk, filed an occupational disease claim (Form CA-2) alleging that he
developed plantar fasciitis in both feet due to factors of his federal employment. He explained that
he stood while sorting letters up to three hours a day and stood at the retail window for up to four
hours a day. Appellant did not stop work. No evidence was submitted in support of his claim.
By development letter dated October 16, 2017, OWCP informed appellant that additional
information was necessary to support his claim. It noted that no diagnosis of any condition
resulting from his employment had been received and that a physician’s opinion explaining how
his alleged employment factors caused, contributed to, or aggravated any diagnosed condition had
not been provided. OWCP requested that appellant provide a comprehensive narrative medical
report from his physician which contained medical rationale as to whether the work-related
exposure resulted in a medically diagnosed condition. It afforded him 30 days to submit the
requested information.
No further evidence was received. By decision dated November 30, 2017, OWCP denied
appellant’s occupational disease claim. It found that he had not submitted any medical evidence
containing a diagnosis in connection with the accepted employment factors.
On January 30, 2018 appellant requested reconsideration of the merits of his claim. He did
not submit additional evidence.
By decision dated February 8, 2018, OWCP denied appellant’s request for reconsideration
of the merits of his claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
OWCP’s regulations define an occupational disease as a condition produced by the work
environment over a period longer than a single workday or shift.6 To establish that an injury was
sustained in the performance of duty in an occupational disease claim, a claimant must submit the
3

Supra note 1.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

5

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

6

20 C.F.R. § 10.5(q).

2

following: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition; and
(3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.7
A physician’s opinion on whether there is causal relationship between the diagnosed
condition and the implicated employment factors must be based on a complete factual and medical
background.8 Additionally, the physician’s opinion must be expressed in terms of a reasonable
degree of medical certainty and must be supported by medical rationale, explaining the nature of
the relationship between the diagnosed condition and appellant’s specific employment factors.9
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish an occupational
disease causally related to the accepted factors of his federal employment.
Appellant alleged that he developed bilateral plantar fasciitis due to the standing required
in the performance of his position. OWCP accepted that appellant’s work duties required standing.
However, appellant failed to submit medical evidence which diagnosed a foot condition and which
offered an opinion regarding causal relationship. In an October 16, 2017 development letter,
OWCP informed him that the evidence of record was insufficient as he had not submitted medical
evidence which diagnosed a condition resulting from the accepted employment factors. It asked
appellant to provide such medical evidence, but he did not respond to its request. Accordingly, as
he failed to submit medical evidence identifying a medical condition in relations to the standing
requirement of his position, he has not met his burden of proof to establish his claim.10
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128 (a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against payment of compensation at any time on his own motion or on application.11
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
7

T.C., Docket No. 17-0872 (issued October 5, 2017).

8

Victor J. Woodhams, supra note 5.

9

Id.

10

See J.K., Docket No. 16-1850 (issued January 9, 2017); K.G., Docket No. 15-1139 (issued September 28, 2016).

11

5 U.S.C. § 8128(a).

3

specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.12
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.13 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.14 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.15
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant did not offer a legal argument in support of his request for reconsideration, nor
did he submit any evidence. Accordingly, the Board finds that appellant did not show that OWCP
erroneously applied or interpreted a specific point of law or advance a relevant legal argument not
previously considered by OWCP. Moreover, appellant did not submit relevant and pertinent new
evidence not previously considered by OWCP. The Board finds, therefore, that appellant has not
met the regulatory requirements and OWCP properly declined his request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).16
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an occupational
disease causally related to the accepted factors of his federal employment. The Board further finds
that OWCP properly denied appellant’s request for reconsideration of the merits of his claim
pursuant to 5 U.S.C. § 8128(a).

12

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010).

13

Id. at § 10.607(a).

14

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

15

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

16
See D.R., Docket No. 18-0357 (issued July 2, 2018); A.K., Docket No. 09-2032 (issued August 3, 2010); M.E.,
58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the February 8, 2018 and November 30, 2017
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 9, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

